NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                                    :
 SANDRA MOHAMED,                                    :
                                                    :
                  Plaintiff,                        :         Civil No. 17-03911 (RBK/MJS)
                                                    :
           v.                                       :         OPINION
                                                    :
 ATLANTIC COUNTY SPECIAL SERVICES                   :
 SCHOOL DISTRICT,                                   :
                                                    :
                  Defendant.                        :
                                                    :

KUGLER, United States District Judge:

       This matter comes before the Court upon Defendant’s Motion to Dismiss for Lack of

Prosecution (Doc. 73, “Mot. to Dismiss”). Plaintiff has not responded or otherwise opposed the

motion. For the reasons expressed herein, the motion is GRANTED.

I.     BACKGROUND

       This is an employment discrimination and retaliation case. Plaintiff Sandra Mohamed filed

this action on June 1, 2017, against Defendants Atlantic County Special Services School District

and Eric Flecken. (Doc. 1.) Plaintiff alleges that she was unlawfully discriminated against,

harassed, and retaliated against in violation of Title VII of the Civil Rights Act of 1964, the New

Jersey Law Against Discrimination (“NJ LAD”), and the New Jersey Conscientious Employee

Protection Act (“NJ CEPA”) because of her race, color, national origin, and/or disabilities, and

because of her repeated complaints concerning such conduct. (Doc. 26, “Am. Compl. ¶¶ 71–93.)

       This Court previously granted in part and denied in part Defendants’ Motion to Dismiss

the Amended Complaint. (Doc. 35.) This Opinion dismissed Flecken from the case entirely and

                                                1
one cause of action against the school district. As a result, only the following three causes of action

against the School District remain: (1) retaliation in violation of Title VII; (2) termination, hostile

work environment, and harassment in violation of the NJ LAD; and (3) termination and hostile

work environment in violation of the NJ CEPA. (Doc. 35.)

       Defendant has made repeated requests for discovery responses from Plaintiff that have

largely been ignored. First, in March 2020, Defendant served requests that Plaintiff was to respond

to by April 2020. (Mot. at 1.) Plaintiff failed to respond. On July 10, 2020, Defendant sent a letter

to Plaintiff informing her of the expired deadline. (Mot. at 1.) Plaintiff failed to respond. Defendant

then received an order compelling Plaintiff to respond by September 15, 2020. (Doc. 63.) Plaintiff

again failed to respond. Defendant sent a deficiency letter to Plaintiff, to which Plaintiff again did

not respond. (Mot. at 2.) On October 5, 2020, the Court extended the discovery deadline and

ordered Plaintiff to respond by October 24, 2020. (Doc. 65.) The Court warned that a failure to

respond could result in sanctions, including dismissal of the action. (Doc. 65.) Plaintiff failed to

serve discovery responses by the deadline. On October 28, 2020, the Court issued an Order

informing Plaintiff that she would have one final opportunity to respond to the discovery requests

by November 14, 2020. (Doc. 67.) Plaintiff again failed to respond. Due to the history of Plaintiff’s

conduct, Defendant now seeks dismissal for failure to prosecute.

II.    LEGAL STANDARD

       A defendant may move for dismissal of an action for the plaintiff’s failure to prosecute.

Fed. R. Civ. P. 41(b). The decision to dismiss is in the trial court’s discretion. Before dismissing a

case, courts in the Third Circuit normally examine the factors set forth in Poulis v. State Farm Fire

and Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984). Under Poulis, the Court must evaluate and

weigh the following factors: (1) the extent of the party’s personal responsibility; (2) the prejudice



                                                  2
to the adversary caused by the failure to respond; (3) a history of dilatoriness; (4) whether the

conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions other than

dismissal; and (6) the meritoriousness of the claim or defense. Poulis, 747 F.2d at 868.

III.   DISCUSSION

       The Court will analyze the Poulis factors to determine whether dismissal is warranted.

       First, because Plaintiff proceeds pro se, she bears full responsibility for any delay. Brisco

v. Klaus, 538 F.3d 252, 258-59; Hamilton v. Trans Union, LLC, No. 16-7974, 2017 WL 453339,

at *2 (D.N.J. Aug. 29, 2017). “[I]t is logical to hold a pro se plaintiff personally responsible for

delays in his case because a pro se plaintiff is solely responsible for the progress of his case,

whereas a plaintiff represented by counsel relies, at least in part, on his or her attorney.” Briscoe,

538 F.3d at 258–59. This factor weighs in favor of Defendant.

       Second, Defendant has been prejudiced by the delay and Plaintiff’s non-responsiveness.

Defendant has been forced to expand significant resources, including time and money, in an

attempt to obtain discovery responses from Plaintiff over the last eight months. Without discovery

responses, Defendant is unable to properly prepare a defense in this litigation. This factor weighs

in favor of Defendant.

       As to the third and fourth factors, Plaintiff has failed to respond to several court orders in

succession, over the course of eight months. Although the Court cannot comment whether Plaintiff

has ignored these orders in bad faith, the Court must assume, as a pro se litigant in control of her

own lawsuit and without evidence to the contrary, that she is at least willfully doing so. Plaintiff

has been advised that the failure to submit discovery responses could result in dismissal. Thus, this

factor weighs in favor of Defendant.




                                                  3
       With respect to sanctions other than dismissal, the fifth factor, other means of sanctions,

such as the imposition of fees and costs, are often inappropriate. Briscoe, 528 F.3d at 263; see also

Emerson v. Thiel College, 396 F.3d 184, 191 (3rd Cir. 2002) (“no effective alternative sanctions

to dismissal” where plaintiff proceeded in forma pauperis and assessment of attorneys’ fees not a

serious consideration). Because Plaintiff has defied the Court’s orders in other contexts, it is

unlikely that a different sanction will be effective. Although the Court does not attach much weight

to this factor here, this nonetheless weighs in favor of dismissal.

       Finally, the sixth Poulis factor weighs in favor of Plaintiff, as the Court accepts the

allegations in the amended complaint as true, and the Court has already found Plaintiff's

Complaint, at least in part, withstands 12(b)(6) dismissal under 28 U.S.C. § 1915A. See Phillips v.

Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008); see also Briscoe, 538 F.3d at 263 (“Generally,

in determining whether a plaintiff's claim is meritorious, we use the standard for a Rule 12(b)(6)

motion to dismiss for failure to state a claim.”) However, in weighing the factors, “no single Poulis

factor is dispositive,” Ware, 322 F.3d at 222, and “not all of the Poulis factors need be satisfied in

order to dismiss a complaint,” Mindek, 964 F.2d at 1373.

       Of the foregoing factors, only one weighs against dismissal—Plaintiff’s claims should be

deemed meritorious, at least in part. But this is not enough. A case must move forward or else

come to a conclusion. The Poulis factors weigh for dismissal. As Plaintiff seems to have

abandoned the case, the Court sees no alternative to dismissal under Fed. R. Civ. P. 41(b). This

dismissal will serve as an adjudication on the merits. See Landon v. Hunt, 977 F.2d 829, 833 (3d

Cir. 1992).




                                                  4
IV.   CONCLUSION

      For the reasons contained herein, Defendants’ Motion to Dismiss for lack of prosecution

is GRANTED.

Dated: 7/9/2021                                                  /s/ Robert B. Kugler
                                                                 ROBERT B. KUGLER
                                                                 United States District Judge




                                             5
